Citation Nr: 0709112	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-08 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2006.  This matter was 
originally on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.

In June 2006, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

A motion to advance this case on the Board's docket was 
granted by the Board on March 13, 2007, for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

In July 2006, the Board remanded the issue of entitlement to 
service connection for a low back disorder.  In the remand, 
the Board noted that the record reflected that the veteran 
reported pain in the lumbar region and was diagnosed in 
service with mild left lumbar right dorsal scoliosis with 
pelvic tilt to the left foot.  On examination at separation 
from service, it was noted that the veteran had injured his 
back in 1945.  An October 2003 VA examination diagnosed the 
veteran with degenerative joint disease of the lumbar spine, 
primarily due to the natural aging process.  A May 2004 
addendum to the October 2003 examination indicated that the 
veteran's spinal condition was felt to be congenital.  

The Board stated that it remained unclear whether the 
veteran's congenital spinal condition was aggravated by his 
period of active service.  In addition, the Board stated that 
while the VA examiner had opined that the veteran's condition 
was congenital in nature, it was not clear whether the 
examiner reviewed the veteran's records in rendering this 
opinion. 

It was the Board's opinion that in order to make an accurate 
assessment of the veteran's claim for service connection for 
his disability, it was necessary that an opinion be based 
upon a thorough review of the record.  Moreover, because a VA 
examiner has not opined as to whether the veteran's 
congenital spinal condition was aggravated or permanently 
worsened by his active service, the Board found that an 
additional examination and opinion addressing the question of 
aggravation were necessary to fairly decide the merits of the 
veteran's claim.

Thus, the case was remanded so that the veteran could be 
scheduled for an orthopedic examination.  The physician was 
asked to review the record and render an etiological opinion, 
specifically addressing whether any pre-existing congenital 
defects of the spine were aggravated by the veteran's period 
of active service. The examiner was asked to indicate that 
the claims folder had been reviewed and that he had taken 
into account the medical records of prior treatment referable 
to a back disability. The examiner was also asked to identify 
all currently existing back disorders, and then, based upon a 
review of the historical records and medical principles, 
provide an opinion as to whether there was a 50 percent or 
greater probability that any current back disability was 
etiologically related to the veteran's active service. 

A VA examination was conducted in August 2006.  The claims 
file was noted to have been available and reviewed.  Imaging 
study results showed disc space narrowing and spondylosis at 
the L1-2 and L2-3 disc spaces.  The diagnosis was x-ray 
changes due to age and no spinal condition noted now or in 
the past.  

The VA examiner opined that the veteran's present condition 
was not caused by or a result of active duty service.  The 
rationale for the opinion was that the veteran suffered a 
minor pull and flank NOT back pain, that the veteran had two 
normal orthopedic examinations and did not seek treatment for 
60 years after service.

Unfortunately, the August 2006 VA examiner was incorrect in 
his statement that the veteran did not have back pain in 
service.  In addition, the August 2006 VA examiner did not 
render an etiological opinion, specifically addressing 
whether any pre-existing congenital defects of the spine were 
aggravated by the veteran's period of active service.  The 
fact that the veteran was diagnosed with mild left lumbar 
right dorsal scoliosis with pelvic tilt to left foot in 
January 1945 and the fact that the October 2003 VA examiner 
stated that it was felt that the veteran's left flank pain 
was probably secondary to his leg length discrepancy which 
was congenital were never mentioned.  

Further development is, therefore, needed in light of this 
Stegall violation.

Accordingly, this case is remanded for the following action:

1.  The claims file should be returned to 
the VA examiner who examined the veteran 
in August 2006.  The examiner should be 
asked to render an opinion as to whether 
the veteran has mild left lumbar right 
dorsal scoliosis with pelvic tilt to the 
left foot and/or left leg length 
discrepancy; and, if so, whether this 
condition should be considered a 
congenital, developmental, or familial 
defect, or whether it was the result of 
some other causation.  

The examiner should also determine 
whether the veteran's diagnosed mild left 
lumbar right dorsal scoliosis with pelvic 
tilt to the left foot and/or left leg 
length discrepancy is due to either a 
disease or injury incurred during his 
active military service, or as a 
consequence thereof.

If the examiner determines that the mild 
left lumbar right dorsal scoliosis with 
pelvic tilt to the left foot and/or left 
leg length discrepancy is undebatably 
(i.e., clearly and unmistakably) a 
disability which predated the veteran's 
service, he or she should then render an 
opinion as to whether the condition 
increased in severity during the 
veteran's time in service, and, if it 
did, whether or not the increase in 
severity was attributable to the natural 
progress of the disease.

If the examiner determines that the mild 
left lumbar right dorsal scoliosis with 
pelvic tilt to the left foot and/or left 
leg length discrepancy did not predate 
the veteran's service, the examiner 
should render an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's condition either began 
during service or as a consequence of the 
veteran's service. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the VA examiner who examined the 
veteran in August 2006 is not available 
the veteran should be afforded another VA 
examination with the examiner responding 
to the above questions.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




